DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claims 1, 8, and 15 recite(s) “feed the flotation cell process variables into a machine learning model associated with the flotation cell process to determine improved settings for the flotation cell process,” which is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. Determining improved settings for the flotation cell process encompasses a user judging the flotation cell process variables that is fed into a machine learning model based on an opinion in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements - receive a plurality of flotation cell process variables associated with a flotation cell process; … and provide the improved settings for the flotation cell process to an industrial controller that controls at least one aspect of the flotation cell process to improve the flotation cell process. The limitation “receive a plurality of flotation cell process variables associated with a flotation cell process” is an insignificant extra-solution activity (MPEP 2106.05(g)) of mere data gathering. The limitation “provide the improved settings for the flotation cell process to an industrial controller that controls at least one aspect of the flotation cell process to improve the flotation cell process” is merely applying it (MPEP 2106.05(f)) and does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Thus, the claim does not integrate the identified abstract ideas into a practical application.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For the limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitation “receive a plurality of flotation cell process variables associated with a flotation cell process” is well understood, routine, and conventional activity of receiving data (MPEP 2106.05(d)(ii)). As such, the additional elements cannot provide an inventive concept. The claims are not patent eligible.

Claims 2, 9 and 16 recite “determine the improved settings for the flotation cell process by directing the computing system to determine the improved settings for individual components employed in the flotation cell process” and is merely applying it for individual components employed in the flotation cell process (MPEP 2106.05(f)) and does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Thus, the claim does not integrate the identified abstract ideas into a practical application.

Claims 3, 10, and 17 recite “determine the improved settings for the flotation cell process by directing the computing system to determine the improved settings for overall master control of the flotation cell process” and is merely applying it for the overall master control of the flotation cell process (MPEP 2106.05(f)) and does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Thus, the claim does not integrate the identified abstract ideas into a practical application.

Claims 4, 11, and 18 recite “the improved settings for the flotation cell process comprise an updated set point associated with the flotation cell process” which is merely a type of data included in the improved settings for the flotation cell process, and does not apply or use the judicial exception in some other meaningful way. As such, the additional element cannot provide an inventive concept.

Claims 5, 12, and 19 recite “the improved settings for the flotation cell process comprise an updated offset to a proportional, integral, and derivative control associated with the flotation cell process” which is merely a type of data included in the improved settings for the flotation cell process, and does not apply or use the judicial exception in some other meaningful way. As such, the additional element cannot provide an inventive concept.

Claims 7 and 14 recite “the flotation cell process variables comprise flotation cell level, agitation rate, air injection rate, and reagent feed rate” which is merely a type of data the flotation cell process variables are comprised of, and does not apply or use the judicial exception in some other meaningful way. As such, the additional element cannot provide an inventive concept.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 6-10, 13-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haasbroek (WO 2018225003 A1).

	Regarding claim 1, Haasbroek teaches One or more computer-readable storage media having program instructions stored thereon to facilitate adaptive optimization and control of flotation cell processing, wherein the program instructions, when executed by a computing system, direct the computing system to at least (a system for monitoring a froth flotation process and automatically adjusting operating parameters to address measured or calculated operating inefficiencies, page 13 lines 19-26. the system includes a memory for storing computer-readable program code and one or more processors for executing the computer-readable program code, page 6 lines 4-6 and page 16 lines 6-20): receive a plurality of flotation cell process variables associated with a flotation cell process (a plant variable receiving component for receiving plant variables relating to operation of the flotation process, page 6 lines 7-8 and page 14 lines 13-16); feed the flotation cell process variables into a machine learning model associated with the flotation cell process to determine improved settings for the flotation cell process (A data processing component for processing data defining the plant variables to identify performance indicator, page 6 lines 13-14 and page 14 lines 16-17. The step of processing data includes machine learning and fundamental models; and for the machine learning to include any one or more of: a long short-term memory recurrent neural network; a feedforward neural network; deep learning; probabilistic graphical models; and the like, page 4 lines 31-34 and page 11 lines 1-4. a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 6 lines 20-22 and page 14 lines 17-22. Examiner notes that Haasbroek reads on the limitation “determine improved setting for the flotation process” by teaching determining estimated future performance of the system for monitoring a froth flotation process because the future performance is used for improving the inefficiencies of the system); and provide the improved settings for the flotation cell process to an industrial controller that controls at least one aspect of the flotation cell process to improve the flotation cell process (a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 6 lines 20-22 and page 14 lines 17-22, and automatically feeding back instructions to key components to automatically adjust operating parameters to address operating inefficiencies provided over an Object Linking and Embedding for Process Control (OPC) communication system to an applicable controller, page 3 line 35 – page 4 line 4 and page 13 lines 19-26. The system may allow operating inefficiencies to be determined, and provide an operator with an advisory action to address or even cure the operating inefficiency. Examiner notes that the claims 1-5 in Haasbroek (page 20) appears to teach the concepts of receiving plant variables and measured properties, processing the data received to identify performance indicators, which represents how well the system is performing, and estimating/classifying the future performance based on the performance indicators; also appears to teach providing an advisory action to the controller for monitoring the flotation process, and automatically adjusting operating parameters to address operating inefficiencies by automatically feeding back instructions to key components).

Regarding claim 2, Haasbroek teaches The one or more computer-readable storage media of claim 1 (a system for monitoring a froth flotation process, the system including a computer-readable program code and one or more processors for executing the computer-readable program code, page 6 lines 4-6 and page 16 lines 6-20) wherein the program instructions direct the computing system to determine the improved settings for the flotation cell process by directing the computing system to determine the improved settings for individual components employed in the flotation cell process (a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 6 lines 20-22 and page 14 lines 17-22. Issuing instructions to key components of individual flotation cells to automatically adjust operating parameters to address measured or calculated operating inefficiencies, page 13 lines 21-26).

	Regarding claim 3, Haasbroek teaches The one or more computer-readable storage media of claim 1 wherein the program instructions direct the computing system (a system for monitoring a froth flotation process, the system including a computer-readable program code and one or more processors for executing the computer-readable program code, page 6 lines 4-6 and page 16 lines 6-20) to determine the improved settings for the flotation cell process by directing the computing system to determine the improved settings for overall master control of the flotation cell process (a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 6 lines 20-22 and page 14 lines 17-22. the inefficiency may be addressed and the expected future performance may be improved for the cell, and therefore also for the overall process, page 11 lines 27-28 and page 13 lines 9-11).

Regarding claim 6, Haasbroek teaches The one or more computer-readable storage media of claim 1 (a system for monitoring a froth flotation process, the system including a computer-readable program code and one or more processors for executing the computer-readable program code, page 6 lines 4-6 and page 16 lines 6-20) wherein the program instructions direct the computing system (the system including a memory for storing computer-readable program code and one or more processors for executing the computer-readable program code, page 6 lines 4-6 and page 16 lines 6-20) to provide updated process variables to the machine learning model that indicate a change in performance associated with the flotation cell process, and wherein the machine learning model is configured to automatically adjust the machine learning model to compensate for the change in performance (automatically adjusting/changing operating parameters to address measured or calculated operating inefficiencies so that the froth flotation process operates more efficiently, page 13 lines 23-26, which is done by applying machine learning and/or fundamental models thereto, wherein the machine learning may include any one or more of: a long short-term memory recurrent neural network, a feedforward neural network, deep learning, probabilistic graphical models, and the like, page 11 lines 1-4).

Regarding claim 7, Haasbroek teaches The one or more computer-readable storage media of claim 1 (a system for monitoring a froth flotation process, the system including a computer-readable program code and one or more processors for executing the computer-readable program code, page 6 lines 4-6 and page 16 lines 6-20) wherein the flotation cell process variables comprise flotation cell level, agitation rate, air injection rate, and reagent feed rate (The variables may include any one or more of, but are not limited to, pulp level, aeration rate, flow rate, and flotation feed rate, page 9 line 34 – page 10 line 5).

Regarding claim 8, Haasbroek teaches A method to facilitate adaptive optimization and control of flotation cell processing, the method comprising (a method for monitoring a froth flotation process and automatically adjusting operating parameters to address measured or calculated operating inefficiencies, page 13 lines 19-26): receiving a plurality of flotation cell process variables associated with a flotation cell process (a plant variable receiving component for receiving plant variables relating to operation of the flotation process, page 6 lines 7-8 and page 14 lines 13-16); feeding the flotation cell process variables into a machine learning model associated with the flotation cell process to determine improved settings for the flotation cell process (A data processing component for processing data defining the plant variables to identify performance indicator, page 6 lines 13-14 and page 14 lines 16-17. The step of processing data includes machine learning and fundamental models; and for the machine learning to include any one or more of: a long short-term memory recurrent neural network; a feedforward neural network; deep learning; probabilistic graphical models; and the like, page 4 lines 31-34 and page 11 lines 1-4. a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 6 lines 20-22 and page 14 lines 17-22. Examiner notes that Haasbroek reads on the limitation “determine improved setting for the flotation process” by teaching determining estimated future performance of the system for monitoring a froth flotation process because the future performance is used for improving the inefficiencies of the system); and providing the improved settings for the flotation cell process to an industrial controller that controls at least one aspect of the flotation cell process to improve the flotation cell process (a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 6 lines 20-22 and page 14 lines 17-22, and automatically feeding back instructions to key components to automatically adjust operating parameters to address operating inefficiencies provided over an Object Linking and Embedding for Process Control (OPC) communication system to an applicable control system, page 3 line 35 – page 4 line 4 and page 13 lines 19-26. The system may allow operating inefficiencies to be determined, and provide an operator with an advisory action to address or even cure the operating inefficiency. Examiner notes that the claims 1-5 in Haasbroek (page 20) appears to teach the concepts of receiving plant variables and measured properties, processing the data received to identify performance indicators, which represents how well the system is performing, and estimating/classifying the future performance based on the performance indicators; also appears to teach providing an advisory action to the controller for monitoring the flotation process, and automatically adjusting operating parameters to address operating inefficiencies by automatically feeding back instructions to key components).

Regarding claim 9, Haasbroek teaches The method of claim 8 wherein (a method for monitoring a froth flotation process and automatically adjusting operating parameters to address measured or calculated operating inefficiencies, page 13 lines 19-26) feeding the flotation cell process variables into the machine learning model to determine the improved settings for the flotation cell process comprises feeding the flotation cell process variables into the machine learning model to determine the improved settings for individual components employed in the flotation cell process. (A data processing component for processing data defining the plant variables to identify performance indicator, page 6 lines 13-14 and page 14 lines 16-17. The step of processing data includes machine learning and fundamental models; and for the machine learning to include any one or more of: a long short-term memory recurrent neural network; a feedforward neural network; deep learning; probabilistic graphical models; and the like, page 4 lines 31-34 and page 11 lines 1-4. a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 6 lines 20-22 and page 14 lines 17-22. Issuing instructions to key components of individual flotation cells to automatically adjust operating parameters to address measured or calculated operating inefficiencies, page 13 lines 21-26).

	Regarding claim 10, Haasbroek teaches The method of claim 8 (a method for monitoring a froth flotation process and automatically adjusting operating parameters to address measured or calculated operating inefficiencies, page 13 lines 19-26) wherein feeding the flotation cell process variables into the machine learning model to determine the improved settings for the flotation cell process (A data processing component for processing data defining the plant variables to identify performance indicator, page 6 lines 13-14 and page 14 lines 16-17. The step of processing data includes machine learning and fundamental models; and for the machine learning to include any one or more of: a long short-term memory recurrent neural network; a feedforward neural network; deep learning; probabilistic graphical models; and the like, page 4 lines 31-34 and page 11 lines 1-4) comprises feeding the flotation cell process variables into the machine learning model to determine the improved settings for overall master control of the flotation cell process (a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 6 lines 20-22 and page 14 lines 17-22. the inefficiency may be addressed and the expected future performance may be improved for the cell, and therefore also for the overall process, page 11 lines 27-28 and page 13 lines 9-11).

Regarding claim 13, Haasbroek teaches The method of claim 8 (a method for monitoring a froth flotation process and automatically adjusting operating parameters to address measured or calculated operating inefficiencies, page 13 lines 19-26) further comprising providing updated process variables to the machine learning model that indicate a change in performance associated with the flotation cell process, and wherein the machine learning model is configured to automatically adjust the machine learning model to compensate for the change in performance (automatically adjusting/changing operating parameters to address measured or calculated operating inefficiencies so that the froth flotation process operates more efficiently, page 13 lines 23-26, which is done by applying machine learning and/or fundamental models thereto, wherein the machine learning may include any one or more of: a long short-term memory recurrent neural network, a feedforward neural network, deep learning, probabilistic graphical models, and the like, page 11 lines 1-4).

Regarding claim 14, Haasbroek teaches The method of claim 13 (a method for monitoring a froth flotation process and automatically adjusting operating parameters to address measured or calculated operating inefficiencies, page 13 lines 19-26) wherein the flotation cell process variables comprise flotation cell level, agitation rate, air injection rate, and reagent feed rate (The variables may include any one or more of, but are not limited to, pulp level, aeration rate, flow rate, and flotation feed rate, page 9 line 34 – page 10 line 5).

Regarding claim 15, Haasbroek teaches An apparatus to facilitate adaptive optimization and control of flotation cell processing (apparatus for monitoring a froth flotation process and automatically adjusting operating parameters to address measured or calculated operating inefficiencies, page 13 lines 19-26 and page 18 lines 5-10), the apparatus comprising: one or more computer-readable storage media (computer-readable medium residing in the apparatus, page 18 lines 7-10); and program instructions stored on the one or more computer-readable storage media that, when executed by a processing system, direct the processing system to at least (the system includes a memory for storing computer-readable program code and one or more processors for executing the computer-readable program code, page 6 lines 4-6 and page 16 lines 6-20): receive a plurality of flotation cell process variables associated with a flotation cell process (a plant variable receiving component for receiving plant variables relating to operation of the flotation process, page 6 lines 7-8 and page 14 lines 13-16); feed the flotation cell process variables into a machine learning model associated with the flotation cell process to determine improved settings for the flotation cell process (A data processing component for processing data defining the plant variables to identify performance indicator, page 6 lines 13-14 and page 14 lines 16-17. The step of processing data includes machine learning and fundamental models; and for the machine learning to include any one or more of: a long short-term memory recurrent neural network; a feedforward neural network; deep learning; probabilistic graphical models; and the like, page 4 lines 31-34 and page 11 lines 1-4. a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 6 lines 20-22 and page 14 lines 17-22. Examiner notes that Haasbroek reads on the limitation “determine improved setting for the flotation process” by teaching determining estimated future performance of the system for monitoring a froth flotation process because the future performance is used for improving the inefficiencies of the system); and provide the improved settings for the flotation cell process to an industrial controller that controls at least one aspect of the flotation cell process to improve the flotation cell process (a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 6 lines 20-22 and page 14 lines 17-22, and automatically feeding back instructions to key components to automatically adjust operating parameters to address operating inefficiencies provided over an Object Linking and Embedding for Process Control (OPC) communication system to an applicable control system, page 3 line 35 – page 4 line 4 and page 13 lines 19-26. The system may allow operating inefficiencies to be determined, and provide an operator with an advisory action to address or even cure the operating inefficiency. Examiner notes that the claims 1-5 in Haasbroek (page 20) appears to teach the concepts of receiving plant variables and measured properties, processing the data received to identify performance indicators, which represents how well the system is performing, and estimating/classifying the future performance based on the performance indicators; also appears to teach providing an advisory action to the controller for monitoring the flotation process, and automatically adjusting operating parameters to address operating inefficiencies by automatically feeding back instructions to key components).

Regarding claim 16, Haasbroek teaches The apparatus of claim 15 (apparatus for monitoring a froth flotation process and automatically adjusting operating parameters to address measured or calculated operating inefficiencies, page 13 lines 19-26 and page 18 lines 5-10) wherein the program instructions direct the processing system to determine the improved settings for the flotation cell process by directing the processing system to determine the improved settings for individual components employed in the flotation cell process. (a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 6 lines 20-22 and page 14 lines 17-22. Issuing instructions to key components of individual flotation cells to automatically adjust operating parameters to address measured or calculated operating inefficiencies, page 13 lines 21-26).

Regarding claim 17, Haasbroek teaches The apparatus of claim 15 (apparatus for monitoring a froth flotation process and automatically adjusting operating parameters to address measured or calculated operating inefficiencies, page 13 lines 19-26 and page 18 lines 5-10) wherein the program instructions direct the processing system to determine the improved settings for the flotation cell process by directing the processing system to determine the improved settings for overall master control of the flotation cell process (a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 6 lines 20-22 and page 14 lines 17-22. the inefficiency may be addressed and the expected future performance may be improved for the cell, and therefore also for the overall process, page 11 lines 27-28 and page 13 lines 9-11).

Regarding claim 20, Haasbroek teaches The apparatus of claim 15 (apparatus for monitoring a froth flotation process and automatically adjusting operating parameters to address measured or calculated operating inefficiencies, page 13 lines 19-26 and page 18 lines 5-10) wherein the program instructions direct the processing system (the system including a memory for storing computer-readable program code and one or more processors for executing the computer-readable program code, page 6 lines 4-6 and page 16 lines 6-20) to provide updated process variables to the machine learning model that indicate a change in performance associated with the flotation cell process, and wherein the machine learning model is configured to automatically adjust the machine learning model to compensate for the change in performance (automatically adjusting/changing operating parameters to address measured or calculated operating inefficiencies so that the froth flotation process operates more efficiently, page 13 lines 23-26, which is done by applying machine learning and/or fundamental models thereto, wherein the machine learning may include any one or more of: a long short-term memory recurrent neural network, a feedforward neural network, deep learning, probabilistic graphical models, and the like, page 11 lines 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haasbroek (WO 2018225003 A1) in view of  Nakasato (US 20110308512 A1).

Regarding claim 4, Haasbroek teaches The one or more computer-readable storage media of claim 1 (a system for monitoring a froth flotation process, the system including a computer-readable program code and one or more processors for executing the computer-readable program code, page 6 lines 4-6 and page 16 lines 6-20) wherein the improved settings for the flotation cell process (advisory action to address or cure the operating inefficiency with a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 8 lines 20-31 and page 14 lines 17-22) …
Haasbroek does not teach comprise an updated set point associated with the flotation cell process.
Nakasato teaches comprise an updated set point (providing changes of set points to the controller, paragraph [0045]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Haasbroek (directed to a system for monitoring a froth flotation process with an advisory action) to incorporate the teachings of Nakasato (directed to changing set points) and arrived at a system for controlling flotation cell processing to determine improved settings which consists of updated set point associated with the flotation cell process. One of ordinary skill in the art would have been motivated to make such a combination so that specific set points for the various rows or directions to stow, track, lag, or defocus a row, selected rows, or all rows of the improved settings can be individually updated rather than as a whole (Nakasato, paragraph [0045]).

Regarding claim 5, Haasbroek teaches The one or more computer-readable storage media of claim 1 (a system for monitoring a froth flotation process, the system including a computer-readable program code and one or more processors for executing the computer-readable program code, page 6 lines 4-6 and page 16 lines 6-20) wherein the improved settings for the flotation cell process (advisory action to address or cure the operating inefficiency with a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 8 lines 20-31 and page 14 lines 17-22) … 
Haasbroek does not teach comprise an updated offset to a proportional, integral, and derivative control associated with the flotation cell process.
Nakasato teaches comprise an updated offset to a proportional, integral, and derivative control (controller using a proportional-integral-derivative control loop to determine data offset from a calculated desired value paragraph [0046]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Haasbroek (directed to a system for monitoring a froth flotation process with an advisory action) to incorporate the teachings of Nakasato (directed to proportional-integral-derivative control loop to determine data offset) and arrived at a system for controlling flotation cell processing to determine improved settings which consists of updated offset to PID control associated with the flotation cell process. One of ordinary skill in the art would have been motivated to make such a combination so that the accuracy of the controller is improved when accounting for the offset of the control variables (Nakasato, paragraph [0030] and [0046]). 

Regarding claim 11, Haasbroek teaches The method of claim 8 (a method for monitoring a froth flotation process and automatically adjusting operating parameters to address measured or calculated operating inefficiencies, page 13 lines 19-26) wherein the improved settings for the flotation cell process (advisory action to address or cure the operating inefficiency with a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 8 lines 20-31 and page 14 lines 17-22) …
Haasbroek does not teach comprise an updated set point associated with the flotation cell process.
Nakasato teaches comprise an updated set point (providing changes of set points to the controller, paragraph [0045]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Haasbroek (directed to a system for monitoring a froth flotation process with an advisory action) to incorporate the teachings of Nakasato (directed to changing set points) and arrived at a system for controlling flotation cell processing to determine improved settings which consists of updated set point associated with the flotation cell process. One of ordinary skill in the art would have been motivated to make such a combination so that specific set points for the various rows or directions to stow, track, lag, or defocus a row, selected rows, or all rows of the improved settings can be individually updated rather than as a whole (Nakasato, paragraph [0045]).

Regarding claim 12, Haasbroek teaches The method of claim 8 (a method for monitoring a froth flotation process and automatically adjusting operating parameters to address measured or calculated operating inefficiencies, page 13 lines 19-26) wherein the improved settings for the flotation cell process (advisory action to address or cure the operating inefficiency with a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 8 lines 20-31 and page 14 lines 17-22) … 
Haasbroek does not teach comprise an updated offset to a proportional, integral, and derivative control associated with the flotation cell process.
Nakasato teaches comprise an updated offset to a proportional, integral, and derivative control (controller using a proportional-integral-derivative control loop to determine data offset from a calculated desired value paragraph [0046]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Haasbroek (directed to a system for monitoring a froth flotation process with an advisory action) to incorporate the teachings of Nakasato (directed to proportional-integral-derivative control loop to determine data offset) and arrived at a system for controlling flotation cell processing to determine improved settings which consists of updated offset to PID control associated with the flotation cell process. One of ordinary skill in the art would have been motivated to make such a combination so that the accuracy of the controller is improved when accounting for the offset of the control variables (Nakasato, paragraph [0030] and [0046]). 

Regarding claim 18, Haasbroek teaches The apparatus of claim 15 (apparatus for monitoring a froth flotation process and automatically adjusting operating parameters to address measured or calculated operating inefficiencies, page 13 lines 19-26 and page 18 lines 5-10)  wherein the improved settings for the flotation cell process (advisory action to address or cure the operating inefficiency with a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 8 lines 20-31 and page 14 lines 17-22) …
Haasbroek does not teach comprise an updated set point associated with the flotation cell process.
Nakasato teaches comprise an updated set point (providing changes of set points to the controller, paragraph [0045]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Haasbroek (directed to a system for monitoring a froth flotation process with an advisory action) to incorporate the teachings of Nakasato (directed to changing set points) and arrived at a system for controlling flotation cell processing to determine improved settings which consists of updated set point associated with the flotation cell process. One of ordinary skill in the art would have been motivated to make such a combination so that specific set points for the various rows or directions to stow, track, lag, or defocus a row, selected rows, or all rows of the improved settings can be individually updated rather than as a whole (Nakasato, paragraph [0045]).

Regarding claim 19, Haasbroek teaches The apparatus of claim 15 (apparatus for monitoring a froth flotation process and automatically adjusting operating parameters to address measured or calculated operating inefficiencies, page 13 lines 19-26 and page 18 lines 5-10)  wherein the improved settings for the flotation cell process (advisory action to address or cure the operating inefficiency with a future performance determining component for determining estimated future performance of the system based on the performance indicators, page 8 lines 20-31 and page 14 lines 17-22) … 
Haasbroek does not teach comprise an updated offset to a proportional, integral, and derivative control associated with the flotation cell process.
Nakasato teaches comprise an updated offset to a proportional, integral, and derivative control (controller using a proportional-integral-derivative control loop to determine data offset from a calculated desired value paragraph [0046]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Haasbroek (directed to a system for monitoring a froth flotation process with an advisory action) to incorporate the teachings of Nakasato (directed to proportional-integral-derivative control loop to determine data offset) and arrived at a system for controlling flotation cell processing to determine improved settings which consists of updated offset to PID control associated with the flotation cell process. One of ordinary skill in the art would have been motivated to make such a combination so that the accuracy of the controller is improved when accounting for the offset of the control variables (Nakasato, paragraph [0030] and [0046]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blendinger (US 20130341251 A1) teaches a flotation device for separating off a valuable mineral from a suspension to be controlled automatically. Gallestey (US 20120150507 A1) teaches estimating initial states of a system model for controlling an industrial process. Kramer (US 20130306525 A1) teaches froth flotation control utilizing model-based control. Stirling (US 20150377683 A1) teaches process control PID loop control for the flotation cell/flotation tank. Parsche (US 8511378 B2) teaches control system for use in extracting hydrocarbons from an underground deposit. Du Plessis (US 6778881 B1) teaches monitoring and control of a froth flotation plant. Han (CN 206935581 U) teaches high-efficient controllable scraping flotation machine. Peasley (US 20170036219 A1) teaches methods and apparatus for the continuous monitoring of wear in flotation circuits. Prestes (US 20160089679 A1) teaches automated system of froth flotation columns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURYA RATNAKAR whose telephone number is (571)272-1638. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 5712705935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R./            Examiner, Art Unit 2117                                                                                                                                                                                            
/ROCIO DEL MAR PEREZ-VELEZ/            Supervisory Patent Examiner, Art Unit 2117